941 So.2d 1288 (2006)
Charly COLES, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-200.
District Court of Appeal of Florida, Fourth District.
November 22, 2006.
Benedict P. Kuehne and Susan Dmitrovsky of Sale & Kuehne, P.A., Miami and Kendal Coffey of Coffey & Wright, LLP, Miami, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and David M. Schultz, Assistant Attorney General, West Palm Beach, for appellee.
MAY, J.
This case involves the third of three defendants charged with multiple crimes arising out of a home invasion robbery. This defendant raises many of the same issues raised by his co-defendants in their separate consolidated appeals and additionally raises issues specific to his case. This court resolved the common issues in Garzon v. State, 31 Fla. L. Weekly D2572 (Fla. 4th DCA Oct. 18, 2006). For the reasons expressed in Garzon, we reach the same result on the common issues. We find no merit in the additional issues raised in this appeal. We therefore affirm all convictions except for the defendant's conviction of armed kidnapping in Counts V and VI, which we reverse and remand for a new trial.
We also certify conflict with Davis v. State, 922 So.2d 279 (Fla. 1st DCA 2006), *1289 and Zeno v. State, 910 So.2d 394 (Fla. 2d DCA 2005).
Affirmed in Part and Reversed in Part and Remanded.
POLEN and KLEIN, JJ., concur.